                                           Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     O’SHEA JACKSON,                                     Case No. 21-cv-02304-LB
                                  12                    Plaintiff,                           ORDER GRANTING MOTION TO
Northern District of California
 United States District Court




                                                                                             DISMISS AND DENYING MOTION TO
                                  13             v.                                          STRIKE AS MOOT
                                  14     ROBINHOOD MARKETS, INC. et al.,                     Re: ECF Nos. 11 & 12

                                  15                    Defendants.

                                  16

                                  17                                           INTRODUCTION

                                  18      The plaintiff O’Shea Jackson, known professionally as Ice Cube, sued Robinhood, a financial-

                                  19   services company, after Robinhood used his image and a paraphrase of a line from his song “Check

                                  20   Yo Self” to illustrate an online article that it published about a market correction for tech stocks. The

                                  21   line is “Check yo self before you wreck yo self,” which Robinhood paraphrased as “Correct yourself

                                  22   before you wreck yourself.” “Check yo self” is Ice Cube’s “catchphrase.” He claims that by using his

                                  23   image and catchphrase, Robinhood (1) created the false and deceptive commercial impression that

                                  24   Ice Cube is associated with or endorses Robinhood’s services, in violation of the Lanham Act, 15

                                  25   U.S.C. § 1125(a)(1)(A), (2) misappropriated his likeness without his consent, in violation of Cal. Civ.

                                  26   Code § 3344(a) and California common law, and (3) engaged in unfair competition, in violation of

                                  27   California’s Unfair Competition Law (UCL), Cal. Bus. & Prof. Code § 17200. The court dismisses

                                  28

                                       ORDER – No. 21-cv-02304-LB
                                              Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 2 of 8




                                   1   the complaint for lack of standing because the plaintiff did not plausibly plead that Robinhood’s use

                                   2   of his identity suggested his endorsement of Robinhood’s products.

                                   3

                                   4                                              STATEMENT

                                   5         Ice Cube is a well-known rapper, actor, entrepreneur, and social activist. His 1992 album The

                                   6   Predator had a certified-platinum single “Check Yo Self,” which featured the line “check yo self

                                   7   before you wreck yo self.” The phrase “Check Yo Self” is his “signature catchphrase.”1

                                   8         Robinhood is a financial-services company that allows commission-free trades of stocks and

                                   9   exchange-traded funds on a mobile app. It also operates a website called “Robinhood Snacks” that

                                  10   publishes short newsletters on financial issues. On March 8, 2021, its newsletter (titled “Why are

                                  11   tech stocks falling?”) had three articles. The first was titled “Tech stocks move toward ‘correction’

                                  12   territory: we break it down.” The article discussed stock market highs (led by tech stocks), the
Northern District of California
 United States District Court




                                  13   market correction, and possible explanations: an overvalued tech sector, rising interest rates,

                                  14   inflation, a concern that the Fed will raise interest rates, the vaccine rollout, and economic recovery.

                                  15   It concluded that corrections are normal.2

                                  16         The newsletter has a breezy, colloquial tone. For example, the article on the market correction

                                  17   begins with this: “Do you remember?. . . the 21st of December (cue: Earth, Wind, and Fire jam).”

                                  18   It ends with the observation that “[m]arkets were frothy at their peak — a correction is kind of like

                                  19   a barista skimming off foam.” It has varied content that includes the three articles (the other two

                                  20   are “Who’s up” and “. . . and who’s down”), links to other content (with categories titled Check,

                                  21   Learn, Sweat, Act, Do, Achieve), a description of the Snacks Daily Podcast, the Snack Fact of the

                                  22   Day, and a description of the week ahead.3

                                  23

                                  24

                                  25   1
                                         Compl. – ECF No. 1 at 5 (¶¶ 17–21). The court considers the line from the song under the incorporation-
                                       by-reference doctrine. Knievel v. ESPN, 393 F.3d 1068, 1076–77 (9th Cir. 2005). Citations refer to
                                  26   material in the Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers at
                                       the top of documents.
                                  27   2
                                           Robinhood Snacks Newsletter, Ex. A to Compl. – ECF No. 1-1 at 1–3.
                                  28   3
                                           Id. at 1–8.

                                       ORDER – No. 21-cv-02304-LB                         2
                                              Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 3 of 8




                                   1         At the top of the newsletter — right after the title “Why are tech stocks falling?” and right

                                   2   before the market-correction article — was this image from Ice Cube’s movie Are We Done Yet?4

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16                                Correct yourself, before you wreck yourself

                                  17         The newsletter (characterized in the complaint as an advertisement) “creates the false impression

                                  18   that Ice Cube supports and endorses Robinhood’s products and services.”5 This “is supported by the
                                  19   fact that “Robinhood has a demonstrable pattern and practice of using established celebrities, such as

                                  20   Nas and Jay-Z, to endorse its products and services.”6 Ice Cube did not authorize the use of his image

                                  21   or catchphrase and sent a cease-and-desist letter to Robinhood. Robinhood continues to use the

                                  22   likeness without permission, and the plaintiff has suffered financial and reputational harm.7

                                  23

                                  24   4
                                        DVD for Are We Done Yet?, Ex. A to Req. Judicial Notice – ECF No. 13 at 1–2. The court judicially
                                  25   notices facts that the parties do not dispute, such as the movie. Fed. R. Evid. 201(b); United States v.
                                       Mariscal, 285 F.3d 1127, 1131 (9th Cir. 2002); Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th
                                  26   Cir. 2001).
                                       5
                                           Compl. – ECF No. 1 at 6 (¶ 27).
                                  27   6
                                           Id. at 6 (¶ 28).
                                  28   7
                                           Id. at 6–7 (¶¶ 31–32).

                                       ORDER – No. 21-cv-02304-LB                          3
                                              Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 4 of 8




                                   1         The plaintiff claims that by using his image and catchphrase, Robinhood (1) created the false

                                   2   and deceptive commercial impression that Ice Cube is associated with or endorses Robinhood’s

                                   3   services, in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), (2) misappropriated his

                                   4   likeness without his consent, in violation of Cal. Civ. Code § 3344(a) and California common law,

                                   5   and (3) engaged in unfair competition, in violation of the UCL.8

                                   6         Robinhood moved to dismiss the complaint for lack of standing under Federal Rule of Civil

                                   7   Procedure 12(b)(1). It moved to dismiss all claims under Rule 12(b)(6) for the following reasons:

                                   8   (1) the article was a noncommercial report of news, and the claims protect only commercial

                                   9   interests; (2) the First Amendment bars the claims, again because the article was newsworthy; (3)

                                  10   the Lanham Act claim fails because Robinhood’s use of the likeness and catchphrase was creative;

                                  11   (4) federal copyright law preempts the state claims; (5) the Lanham Act claim fails because only

                                  12   the copyright owners of the film have rights in the images; (6) it is immune under section
Northern District of California
 United States District Court




                                  13   230(c)(1) of the Communications Decency Act, 47 U.S.C. § 230(c)(1), because it is an interactive-

                                  14   computer-service provider that did not create the image; and (7) the phrase “check yo self” is not a

                                  15   distinctive part of Ice Cube’s identity and thus is not actionable under the Lanham Act. Robinhood

                                  16   also moved to strike the state-law claims under California’s Anti-SLAPP statute, Cal. Civ. Proc. §

                                  17   425.16, on the ground that the content in the newsletter is protected free speech on a matter of

                                  18   public interest.9 The court held a hearing on the motions on June 10, 2021.

                                  19         The court has federal-question subject-matter jurisdiction over the Lanham Act claim under 28

                                  20   U.S.C. §§ 1331 and 1338 and supplemental jurisdiction over state law claims under 28 U.S.C. §

                                  21   1367(a). All parties consented to magistrate-judge jurisdiction under 28 U.S.C. § 636.10

                                  22

                                  23

                                  24

                                  25

                                  26
                                       8
                                           Id. at 7–11 (¶¶ 33–61).
                                  27   9
                                           Mot. to Dismiss – ECF No. 12; Mot. to Strike – ECF No. 11.
                                  28   10
                                            Consents – ECF Nos. 8 & 15.

                                       ORDER – No. 21-cv-02304-LB                         4
                                            Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 5 of 8




                                   1                                       STANDARD OF REVIEW

                                   2      A complaint must contain a short and plain statement of the ground for the court’s jurisdiction.

                                   3   Fed. R. Civ. P. 8(a)(1). The plaintiff has the burden of establishing jurisdiction. Kokkonen v.

                                   4   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Farmers Ins. Exch. v. Portage La

                                   5   Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990).

                                   6      A defendant’s Rule 12(b)(1) jurisdictional attack can be facial or factual. White v. Lee, 227 F.3d

                                   7   1214, 1242 (9th Cir. 2000). “A ‘facial’ attack asserts that a complaint’s allegations are themselves

                                   8   insufficient to invoke jurisdiction, while a ‘factual’ attack asserts that the complaint’s allegations,

                                   9   though adequate on their face to invoke jurisdiction, are untrue.” Courthouse News Serv. v. Planet,

                                  10   750 F.3d 776, 780 n.3 (9th Cir. 2014). This is a facial attack. The court thus “accept[s] all allegations

                                  11   of fact in the complaint as true and construe[s] them in the light most favorable to the plaintiff[].”

                                  12   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003) (citation omitted).
Northern District of California
 United States District Court




                                  13      Robinhood contends that the plaintiff lacks standing. Standing pertains to the court’s subject-

                                  14   matter jurisdiction and thus is properly raised in a Rule 12(b)(1) motion to dismiss. Chandler v.

                                  15   State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010).

                                  16      Dismissal of a complaint without leave to amend should be granted only if the jurisdictional

                                  17   defect cannot be cured by amendment. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

                                  18   1052 (9th Cir. 2003).

                                  19                                                ANALYSIS

                                  20      The court dismisses the complaint for lack of standing because the plaintiff did not plausibly

                                  21   plead that Robinhood’s use of his identity suggested his endorsement of Robinhood’s products.

                                  22      “The ‘irreducible constitutional minimum’ of standing consists of three elements.” Spokeo, Inc.

                                  23   v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

                                  24   (1992)). “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

                                  25   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

                                  26   decision.” Id. “The plaintiff, as the party invoking federal jurisdiction, bears the burden of

                                  27   establishing these elements.” Id. (citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990)).

                                  28   “Where, as here, a case is at the pleading stage, the plaintiff must clearly allege facts demonstrating

                                       ORDER – No. 21-cv-02304-LB                          5
                                              Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 6 of 8




                                   1   each element.” Id. (cleaned up). “[S]tanding in federal court is a question of federal law, not state

                                   2   law.” Hollingsworth v. Perry, 570 U.S. 693, 715 (2013).

                                   3         Robinhood contends that the plaintiff has not established injury in fact.11 “To establish injury

                                   4   in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’

                                   5   that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

                                   6   Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). “For an injury to be ‘particularized,’

                                   7   it ‘must affect the plaintiff in a personal and individual way.’” Id. (quoting Lujan, 504 U.S. at 560

                                   8   n.1). For an injury to be concrete, it “must be ‘de facto’; that is, it must actually exist. . . . [and be]

                                   9   ‘real,’ and not ‘abstract.’” Id. (citing dictionaries). “‘Concrete’ is not . . . necessarily synonymous

                                  10   with ‘tangible.’ Although tangible injuries are perhaps easier to recognize, . . . intangible injuries

                                  11   can nevertheless be concrete.” Id. at 1549 (cleaned up).

                                  12         Citing Waits v. Frito-Lay and other cases, the plaintiff contends that the use of his distinctive
Northern District of California
 United States District Court




                                  13   identity implies his endorsement of Robinhood’s product, which is injury in fact.12 Waits v. Frito-

                                  14   Lay, Inc., 978 F.2d 1093, 1110 (9th Cir. 1992) (“a celebrity whose endorsement of a product is

                                  15   implied through the imitation of a distinctive attribute of the celebrity’s identity [here, a singer’s

                                  16   distinctive voice in a Doritos radio commercial], has standing to sue for false endorsement under

                                  17   section 43(a) of the Lanham Act”). Robinhood counters that the plaintiff has not plausibly pleaded

                                  18   his celebrity status, did not plead that Robinhood’s conduct misled consumers into thinking that

                                  19   Ice Cube endorsed its product, and did not plead that he was deprived of compensation.13 The

                                  20   plaintiff plausibly alleged his celebrity status and economic injury. But he did not plausibly allege

                                  21   that the use of his identity was endorsement, which means that he does not have standing.

                                  22         First, Robinhood contends (citing Spokeo) that the plaintiff did not plausibly allege his celebrity

                                  23   status because he relies on old pursuits (music in the 1980s and movies in the 1990s) or those that

                                  24   are not famous (the three-on-three basketball tournament). It concludes — without saying more —

                                  25

                                  26
                                       11
                                            Mot. – ECF No. 12 at 11–14.
                                  27   12
                                            Opp’n – ECF No. 22 at 12–13 (collecting cases); Compl. – ECF No. 1 at 8 (¶¶ 39–41).
                                  28   13
                                            Mot. – ECF No. 12 at 11–14; Reply – ECF No. 25 at 6–9.

                                       ORDER – No. 21-cv-02304-LB                           6
                                              Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 7 of 8




                                   1   that the plaintiff has not alleged sufficient facts to establish an economic interest in his celebrity

                                   2   status.14 But why would Robinhood use the image and a paraphrase of the catchphrase if it did not

                                   3   capitalize on Ice Cube’s celebrity status? Many cases establish that misappropriation of a likeness to

                                   4   suggest endorsement of a product establishes Article III standing. See, e.g., Fraley v. Facebook,

                                   5   Inc., 830 F. Supp. 2d 785, 791–92, 797–99 (N.D. Cal. 2011) (Facebook marketed products by

                                   6   suggesting that Facebook users who “liked” a product were endorsing it). This is particularly true

                                   7   for celebrities, who have a commercial interest in their identities that third parties cannot exploit

                                   8   without authorization. See, e.g., Waits, 978 F.2d at 1110; White v. Samsung Elec. Am., Inc., 971

                                   9   F.2d 1395, 1398–99 (9th Cir. 1992) (the depiction of a robot Vanna White in a Samsung ad for its

                                  10   VCRs); Hush Hush Sound, Inc. v. H & M Hennes & Mauritz LP, No. 2:17-CV-07668-RGK-SS,

                                  11   2018 WL 4962086, at *1, 6 (C.D. Cal. Jan. 26, 2018) (clothing retailer’s use of a musical group’s

                                  12   name to sell clothing established injury in fact).
Northern District of California
 United States District Court




                                  13         Also, the plaintiff alleged his celebrity status, and his commercialization of it, robustly.15 That

                                  14   allows his recovery if he otherwise pleads viable claims for the unauthorized use of his identity.

                                  15   Clark v. Am. Online Inc., No. CV-98-5650 CAS (CWX), 2000 WL 33535712, at *1, 8 (C.D. Cal.

                                  16   Nov. 30, 2000) (AOL’s use of the celebrity Dick Clark’s mark in its ads allowed his recovery for

                                  17   the fair market value of the right to use his name).

                                  18         Second, the plaintiff predicates Robinhood’s liability for all claims on the ground that

                                  19   Robinhood’s use of his identity suggested his endorsement of Robinhood’s products.16 Robinhood

                                  20   used Ice Cube’s picture and paraphrase of a line from his song to illustrate an article about market

                                  21   corrections. That illustration does not suggest that the plaintiff endorsed Robinhood (even if

                                  22   Robinhood uses celebrity endorsements (including Nas and Jay-Z) to promote its actual products,

                                  23   as the plaintiff alleges).17 The plaintiff characterizes the newsletter as an advertisement, not a

                                  24

                                  25   14
                                            Reply – ECF No. 25 at 6–7.
                                  26    See, e.g., Compl. – ECF No. 1 at 3–4 (¶¶ 5, 7), 5–6 (¶¶17–25), 5–8 (¶¶ 24–40). Even if Ice Cube
                                       15

                                       were not a celebrity, which he is, he plausibly pleaded that he is.
                                  27   16
                                            Opp’n – ECF No. 22 at 12; see, e.g., Compl. – ECF No. 1 at 3 (¶ 6).
                                  28   17
                                            Opp’n – ECF No. 22 at 10–11; Compl. – ECF No. 1 at 6 (¶ 28).

                                       ORDER – No. 21-cv-02304-LB                           7
                                            Case 3:21-cv-02304-LB Document 29 Filed 06/15/21 Page 8 of 8




                                   1   newsletter. But he attaches the newsletter, which is demonstrably not an advertisement.18 No case

                                   2   establishes Article III standing under similar circumstances. To the contrary, the cases (cited

                                   3   above) all involve explicit endorsements. Similarly, and as Robinhood contends, the plaintiff does

                                   4   not have statutory standing under the Lanham Act because he did not allege how Robinhood’s use

                                   5   of his identity created the misapprehension that the plaintiff sponsored, endorsed, or is affiliated

                                   6   with Robinhood. Chaquico v. Friedberg, 274 F. Supp. 3d 942, 952 (N.D. Cal. 2017).19

                                   7

                                   8                                              CONCLUSION
                                   9        The court dismisses the complaint for lack of standing and denies the motion to strike as moot.

                                  10   The plaintiff must file any amended complaint within 21 days and attach a blackline of the changes.

                                  11        This disposes of ECF Nos. 11 and 12.

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13        Dated: June 15, 2021.

                                  14                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  15                                                     United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23
                                       18
                                         Opp’n – ECF No. 22 at 10; Compl. – ECF No. 1 at 6 (¶ 26); Robinhood Snacks Newsletter, Ex. A to
                                       Compl. – ECF No. 1-1 at 1–6.
                                  24   19
                                         Mot. – ECF No. 12 at 12–13 (citing Lexmark Int’l v. Static Control Components, Inc., 572 U.S. 118,
                                       133 (2013), and Chaquico, 271 F. Supp. 3d at 952); Reply – ECF No. 25 at 7 (citing Chaquico, 271 F.
                                  25   Supp. 3d at 952). Although Robinhood cited Lexmark in its opening brief, it argues lack of standing under
                                       the Lanham Act only on the ground that — like the plaintiff in Chaquico — the plaintiff did not allege
                                  26   that use of his identity created a misapprehension of sponsorship, endorsement, or affiliation. This order
                                       thus does not reach the plaintiff’s argument that Lexmark applies only to § 1125(a)(1)(B) false-advertising
                                  27   claims, not § 1125(a)(1)(A) false-association claims. Opp’n – ECF No. 22 at 13 (collecting cases); cf.
                                       LegalForce, Inc. v. LegalZoom.com, Inc., No. 18-CV-07274-MMC, 2019 WL 2088416, at *4 (N.D. Cal.
                                  28   May 13, 2019) (assumed but did not decide whether Lexmark applied to a § 1125(a)(1)(A) claim).

                                       ORDER – No. 21-cv-02304-LB                         8
